Case 2:20-cv-00298-NT Document 1 Filed 08/18/20 Page 1 of 10      PageID #: 1



                  UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MAINE

JESSICA CHARTIER,                           )
                                            )
            Plaintiff,                      )
                                            )
v.                                          )
                                            )
AMERICAN AMBULANCE, INC., and               )
FALCK USA, INC.                             )
                                            )
            Defendants.                     )

             COMPLAINT AND JURY TRIAL DEMAND

      Plaintiff complains against Defendants American Ambulance, Inc.

and Falck USA, Inc. (collectively “Defendants”) as follows:

                         SUMMARY OF THE ACTION

      1.     Plaintiff Jessica Chartier is an Emergency Medical

Technician (EMT) who worked for Defendants between July 20, 2018 and

her involuntary termination on August 24, 2018. During her employment,

Plaintiff’s supervisor Dave Champagne sexually harassed her, sexually

assaulted her, and unlawfully retaliated against her by terminating her

employment when she rejected his sexual advances. Plaintiff alleges sex

discrimination, sexual harassment/hostile work environment, and

retaliation under the Maine Human Rights Act, 5 M.R.S. §§ 4572 and

4633 (“MHRA”), Title VII of the Civil Rights Act of 1963, 42 U.S.C. §

2000e, et seq. (“Title VII”), and the Maine Whistleblowers’ Protection Act,

26 M.R.S. § 833 (“MWPA”).


                                     1
Case 2:20-cv-00298-NT Document 1 Filed 08/18/20 Page 2 of 10        PageID #: 2




                                  PARTIES

      2.     Plaintiff Jessica Chartier is a resident of Litchfield, Maine.

      3.     Defendant American Ambulance, Inc. was, at all times

relevant to this action, a Massachusetts corporation authorized to do

business in the State of Maine.

      4.     Defendant Falck USA, Inc. is a Delaware corporation, and

was the parent company of American Ambulance, Inc. at all times

relevant to this action.

                       JURISDICTION AND VENUE

      5.     This Court has jurisdiction under 28 U.S.C. §§ 1331 as the

allegations raise questions of federal law. This Court also has diversity

jurisdiction under 28 U.S.C. § 1332, as Defendants are not citizens of the

State of Maine, and the amount in controversy exceeds $75,000, exclusive

of attorneys’ fees and costs.

      6.     Venue is proper in the District of Maine under 28 U.S.C. §

1391(b)(2) because a substantial part of the events giving rise to the claim

occurred in Maine. Under Local Rule 3(b), this action is properly filed in

Portland because the events at issue occurred in Cumberland County.

      7.     Plaintiff has exhausted all necessary administrative remedies

and otherwise met all conditions before commencing suit on this matter.




                                      2
Case 2:20-cv-00298-NT Document 1 Filed 08/18/20 Page 3 of 10       PageID #: 3



On April 6, 2020, the Maine Human Rights Commission issued Plaintiff a

so-called “Notice of Right to Sue” letter per 5 M.R.S. §§ 4612, 4622.

                          JURY TRIAL DEMAND

      8.    Plaintiff demands trial by jury on all issues triable to a jury.

                           FACTUAL ALLEGATIONS

      9.    Plaintiff first applied for employment as an EMT with

American Ambulance in December of 2017.

      10.   In May of 2018, Plaintiff saw a former co-worker, who, at that

time, was employed by Defendant. During the encounter, Plaintiff’s

former co-worker introduced her to American Ambulance supervisor Dave

Champagne, who managed Defendants’ operations in Scarborough, Maine.

      11.   Plaintiff told Champagne that she had already applied for a

position with Defendants, but that she had not heard anything back. Mr.

Champagne told her he would follow up with human resources and get

back to her regarding her application.

      12.   On June 6, 2018, Defendant’s Human Resources

representative contacted Plaintiff regarding her application and

employment orientation.

      13.   Defendants hired Plaintiff as an EMT on July 20, 2018. Dave

Champagne served as Plaintiff’s supervisor.

      14.   Plaintiff met or exceeded her employer’s performance

expectations at all material times.


                                      3
Case 2:20-cv-00298-NT Document 1 Filed 08/18/20 Page 4 of 10       PageID #: 4



      15.   Between her initial meeting with Champagne in May 2018

and her date of hire on July 20, 2018, Plaintiff and Champagne engaged in

consensual flirtations through text message and Facebook.

      16.   Prior to the confirmation of her employment, though, Plaintiff

tried to meet with Champagne to end their online flirtation. Plaintiff was

concerned that it would be unprofessional and inappropriate to continue

their personal Facebook and text message relationship if she was hired by

Defendant, especially because Champagne would be her supervisor.

      17.   On one occasion, shortly before Plaintiff’s date of hire,

Champagne grabbed Plaintiff and began kissing her. Plaintiff did not

consent to this contact, and felt that Champagne had exceeded the

boundaries with which she was comfortable. She decided at that point to

end all personal communications with Champagne.

      18.   Plaintiff and Champagne then had a discussion regarding her

concerns about their personal relationship. Champagne appeared to

understand Plaintiff’s position, and assured her that he wanted to succeed

in her employment with Defendant without unnecessary complications.

Plaintiff felt that Champagne understood the boundaries that Plaintiff

had set: no sexual communications or contact.

      19.   In the first week of her employment with Defendant,

Champagne grabbed Plaintiff in the workplace and started kissing her.

Plaintiff strongly protested and told him that he could not do that.


                                     4
Case 2:20-cv-00298-NT Document 1 Filed 08/18/20 Page 5 of 10          PageID #: 5



Champagne then pulled Plaintiff into a nearby office and exposed his erect

penis to Plaintiff. Champagne grabbed Plaintiff’s hand and forced her to

stroke it. He then forced his hand down Plaintiff’s pants and touched her

genitals with his fingers.

      20.    Plaintiff told Champagne “NO!” and made him stop. She then

left the station in extreme distress.

      21.    Plaintiff returned for her next shift following the assault. She

was in desperate need of the job, and had great passion for her work.

Plaintiff did not report the assault to American Ambulance because she

was new to her job and was concerned that no one would believe her if she

made a report about the station supervisor. She feared that it would

jeopardize her own employment.

      22.    Shortly after the assault and Plaintiff’s rejection of

Champagne’s aggressive advances, Champagne became hyper-critical of

Plaintiff’s performance. He fabricated opportunities to verbally reprimand

Plaintiff, and began secretly soliciting Plaintiff’s co-workers to write

negative statements about Plaintiff’s job performance.

      23.    On August 7, 2018, Champagne returned from a brief

vacation. Shortly thereafter, Plaintiff discovered that several of her text

messages with Champagne had been deleted from her phone. It became

clear to Plaintiff that Champagne was retaliating against her for rejecting




                                        5
Case 2:20-cv-00298-NT Document 1 Filed 08/18/20 Page 6 of 10     PageID #: 6



his sexual advances and that he was attempting to destroy evidence of his

misconduct.

      24.     On August 24, 2018, Champagne called Plaintiff into his

office. An EMT named John, from Defendant’s Somersworth, New

Hampshire station, was present. Champagne introduced him as a

manager. Champagne then presented Plaintiff with a notice of

termination, purportedly signed by Defendant’s New England Managing

Director.

      25.     Immediately following the meeting, Plaintiff pulled John

aside and told him that Champagne was retaliating against her for

rejecting his sexual advances. John told her that he was not actually a

manager. He stated that he was an EMT, and that she should report her

concern to Human Resources.

      26.     Plaintiff immediately contacted Sandee Buckley, Defendant’s

Human Resources manager, and requested an urgent meeting. Plaintiff

offered to drive to Massachusetts to meet Buckley.

      27.     During their meeting, Buckley kept insisting that the sexual

assault happened prior to Plaintiff’s employment with Defendants. She

also attempted to characterize the assault as entirely consensual.

      28.     Plaintiff was adamant that the assault was not consensual,

and that she had ended any romantic communications with Champagne

prior to starting her employment with Defendant.


                                      6
Case 2:20-cv-00298-NT Document 1 Filed 08/18/20 Page 7 of 10       PageID #: 7



      29.   Ms. Buckley conducted a sham “investigation” in which she

spoke to Champagne and some of the employees he had earlier pressured

to write statements against Plaintiff. Importantly, Champagne was not

placed on leave during the “investigation,” and was still supervising all of

the employees while they were interviewed.

      30.   During Ms. Buckley’s interview with Champagne on August

27, 2018, Champagne admitted that the incident in which he assaulted

Plaintiff occurred during Plaintiff’s employment, though he falsely

claimed it was consensual.

      31.   On August 31, 2018, Ms. Buckley sent Plaintiff a final

decision regarding her reports about Champagne and her objection to her

termination. The letter acknowledged that Champagne engaged in

inappropriate conduct. However, Ms. Buckley claimed that, despite

Champagne’s misconduct, she found no evidence that Plaintiff’s “personal

relationship” with Champagne was a factor in the termination decision.

                                 COUNT I
   (Sex Discrimination, Sexual Harassment, Hostile Work Environment,
            and Retaliation in violation of MHRA and Title VII)

      32.    Plaintiff hereby repeats, re-alleges, and incorporates by

reference the foregoing paragraphs 1-31 of this Complaint.

      33.   Plaintiff was subjected to unwelcome harassment and

physical sexual contact by her male supervisor based upon her sex.

Defendants discriminated against Plaintiff with respect to the terms,


                                      7
Case 2:20-cv-00298-NT Document 1 Filed 08/18/20 Page 8 of 10      PageID #: 8



conditions or privileges of her employment; unlawfully retaliated against

her because she opposed discrimination and harassment; interfered,

coerced, intimidated, or threatened Plaintiff while she exercised her rights

to be free from discrimination or harassment; subjected her to a hostile

work environment severe and pervasive enough to alter her working

conditions; and unlawfully terminated her employment.

      34.   Defendants, by and through Mr. Champagne, engaged in

unlawful sex discrimination by treating Plaintiff in disrespectful and

demeaning ways, treating her differently than it would treat similarly

situated male employees, failing to properly intervene or investigate on

her behalf, failing to properly train and supervise her superiors and/or

human resources, failing to adhere to policies regarding supervision and

discipline of Plaintiff, and terminating her employment based on her sex.

      35.   Defendants, by and through Mr. Champagne, permitted a

hostile work environment based on Plaintiff’s sex, and is strictly and

vicariously liable for the sever, pervasive, and offensive harassment

conducted by its supervisory employees because such harassment not only

affected the terms and conditions of Plaintiff’s employment, but also

culminated in Plaintiff’s termination from her employment.

      36.   As a direct and proximate result of Defendants’ actions as set

forth herein, Plaintiff suffered damages in an amount to be proven at trial.




                                     8
Case 2:20-cv-00298-NT Document 1 Filed 08/18/20 Page 9 of 10          PageID #: 9



      WHEREFORE, Plaintiff prays for judgment and for the following

legal and equitable relief under the MHRA:

            A.   Reinstatement, or front pay in lieu of reinstatement;
            B.   Back pay from August 24, 2018, with prejudgment interest;
            C.   Compensatory damages;
            D.   Punitive damages;
            E.   An award of reasonable attorney’s fees and all costs; and
            F.   All other damages to which plaintiff may be entitled.


                                   COUNT II
                       (Whistleblower Retaliation – MWPA)

      37.        Plaintiff hereby repeats, re-alleges, and incorporates by

reference the foregoing paragraphs 1-35 of this Complaint.

      38.        Plaintiff engaged in protected activity under the MWPA, to

wit: Plaintiff rejected and opposed her supervisor’s verbal and physical

sexual harassment and assault, which she reasonably believed to be

unlawful. Plaintiff also reported her supervisor’s unlawful conduct to

Defendants’ human resources representative, and opposed the

representative’s efforts to minimize and cover-up her reports.

      39.        Defendants terminated Plaintiff’s employment mere weeks

after she opposed her supervisor’s unlawful conduct.

      40.        As set forth above, Defendants retaliated against Plaintiff

because of, or in response to, her opposition to her supervisor’s sexual

harassment and sexual assault, and her opposition to Defendants’ efforts

to cover-up her reports.


                                         9
Case 2:20-cv-00298-NT Document 1 Filed 08/18/20 Page 10 of 10          PageID #: 10



        41.        As a direct and proximate result of Defendants’ actions as set

  forth herein, Plaintiff suffered damages in an amount to be proven at trial.

        WHEREFORE, Plaintiff prays for judgment and for the following

  legal and equitable relief under the MWPA:

              A.   Reinstatement, or front pay in lieu of reinstatement;
              B.   Back pay from August 24, 2018, with prejudgment interest;
              C.   Compensatory damages;
              D.   Punitive damages;
              E.   An award of reasonable attorney’s fees and all costs; and
              F.   All other damages to which plaintiff may be entitled.


  Dated: August 18, 2020                    Respectfully Submitted,

                                            /s/ James A. Clifford
                                            James A. Clifford
                                            /s/ Andrew P. Cotter
                                            Andrew P. Cotter
                                            CLIFFORD & CLIFFORD, LLC
                                            62 Portland Rd., Suite 37
                                            Kennebunk, ME 04101
                                            (207) 985-3200




                                           10
